Cite as 2015 Ark. 160

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-10-113

ROBERT EUGENE JOHNSON                                Opinion Delivered April   9, 2015
                   PETITIONER
                                                     PRO SE PETITION TO REINVEST
V.                                                   JURISDICTION IN THE TRIAL
                                                     COURT TO CONSIDER A PETITION
                                                     FOR WRIT OF ERROR CORAM NOBIS
STATE OF ARKANSAS                                    [PULASKI COUNTY CIRCUIT COURT,
                              RESPONDENT             NO. 60CR-08-3078]



                                                     PETITION DENIED.


                                          PER CURIAM


       In 2009, a jury found petitioner Robert Eugene Johnson guilty of possession of cocaine

with intent to deliver and resisting arrest. The judgment entered in the case reflected that the

resisting arrest charge was merged into the possession charge and that petitioner received, as a

habitual offender, a term of forty years’ imprisonment in the Arkansas Department of

Correction. The Arkansas Court of Appeals affirmed. Johnson v. State, 2010 Ark. App. 669.

Petitioner has now filed a petition in this court in which he requests that this court reinvest

jurisdiction in the trial court to consider a petition for writ of error coram nobis. We deny the

petition.

       A prisoner who appealed his judgment and who wishes to attack his conviction by means

of a petition for writ of error coram nobis must first request that this court reinvest jurisdiction

in the trial court. Jackson v. State, 2014 Ark. 347, 439 S.W.3d 675 (per curiam). A petition in this

court is necessary because the circuit court can entertain a petition for writ of error coram nobis
                                       Cite as 2015 Ark. 160

after a judgment has been affirmed on appeal only after this court grants permission. Mackey v.

State, 2014 Ark. 491 (per curiam). This court will grant permission to proceed with a petition

for the writ only when it appears that the proposed attack on the judgment is meritorious.

Jackson, 2014 Ark. 347, 439 S.W.3d 675.

       It is a petitioner’s burden to show that the writ is warranted, and a bare assertion with no

factual support does not justify reinvesting jurisdiction in the circuit court to consider a petition

for the writ. Mooney v. State, 2014 Ark. 453, 447 S.W.3d 121 (per curiam). This burden is a heavy

one, for a writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Jackson, 2014 Ark. 347, 439 S.W.3d 675. The remedy in a proceeding for a

writ of error coram nobis is exceedingly narrow and appropriate only when an issue was not

addressed or could not have been addressed at trial because it was somehow hidden or

unknown. Id.

       Coram-nobis proceedings are attended by a strong presumption that the judgment of

conviction is valid. Mackey, 2014 Ark. 491. The function of the writ is to secure relief from a

judgment rendered while there existed some fact that would have prevented its rendition if it had

been known to the trial court and which, through no negligence or fault of the defendant, was

not brought forward before rendition of the judgment. Id. The petitioner therefore has the

burden of demonstrating a fundamental error of fact extrinsic to the record. Id.

       Although there is no specific time limit for seeking a writ of error coram nobis, due

diligence is required in making an application for relief. Wilburn v. State, 2014 Ark. 394, 441

S.W.3d 29 (per curiam). In the absence of a valid excuse for delay, the petition will be denied.



                                                 2
                                       Cite as 2015 Ark. 160

Id. Due diligence requires that (1) the defendant be unaware of the fact at the time of the trial;

(2) the defendant could not have, in the exercise of due diligence, presented the fact at trial; and

(3) the defendant, after discovering the fact, did not delay bringing the petition. Id. The

requirements are a sequence of events, each of which a petitioner must show to prove due

diligence. Id. The requirement that a petitioner proceed with due diligence is longstanding

because coram-nobis relief is grounded on the need for the petitioner to proceed with the

petition when the claim for relief is first known. Id. Otherwise, the finality of judgments on

which society relies is undermined. Id.

       Petitioner alleges in his petition that one of the officers who arrested him, Josh Hastings,

planted the drugs on petitioner, that Hastings had long-standing disciplinary issues that came to

light after Hastings had begun to receive media attention over a shooting in 2012, that petitioner

had feared to come forward with allegations against Hastings before Hastings made the news

because Hastings had powerful connections, that the prosecution withheld evidence of the

disciplinary proceedings against Hastings, that the withheld evidence could have been used to

impeach Hastings, and that petitioner should be entitled to issuance of the writ because the

withheld evidence was a violation of the requirements of Brady v. Maryland, 373 U.S. 83 (1963).

Under some circumstances, when evidence favorable to the defense is wrongfully withheld by

the State in violation of Brady, there may be cause for the writ. See Chestang v. State, 2014 Ark.

477 (per curiam). In this case, however, petitioner has not met his burden to show that the

proposed attack on the judgment is meritorious.

       Petitioner alleges that Hastings was named in at least sixteen disciplinary complaints



                                                 3
                                        Cite as 2015 Ark. 160

beginning in 2008. However, he does not identify how many of those disciplinary complaints

occurred prior to the date of his trial. Petitioner describes only generally what he contends was

withheld. He does not describe the complaints specifically, and he does not indicate the dates

filed, who made the alleged withheld complaints, or what concerning the complaints should have

been available and used to impeach Hastings. As noted above, a bare assertion with no factual

support does not justify reinvesting jurisdiction in the trial court, and petitioner’s assertions fall

far short of carrying his burden to demonstrate that his claim has merit.

       In its response to the petition, the State contends that petitioner has not been diligent in

pursuing the writ because he should have come forward when first becoming aware of the

complaints filed against Hastings in 2012. Petitioner contends in the petition that he was fearful

and not aware of documented complaints against Hastings at that time, but petitioner also makes

no statement concerning when he became aware of the specific evidence that he claims was

withheld. Whether the petition before us sufficiently demonstrates diligence is not a question

that we need consider, however, because petitioner has not presented a claim that supports a

meritorious attack on the judgment. Charland v. State, 2013 Ark. 452 (per curiam).

       Petition denied.




                                                  4